Citation Nr: 1230985	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-24 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2004 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

These issues were previously before the Board in February 2011, at which time, they were remanded for additional development.  Also in February 2011, the Board remanded the issues of service connection for tinnitus and a right shoulder condition.  However, those benefits were granted in full by a June 2012 rating decision.  Therefore, those issues are no longer on appeal.

With respect to the claim for bilateral hearing loss, the Board finds that the remand directives have now been substantially completed, and no further development is necessary for a fair adjudication.  As such, another remand is not required as to this issue.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

However, the Board finds that further development is necessary with respect to the Veteran's sinus disorder claim.  Therefore, the issue of entitlement to service connection for a sinus condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran does not have a hearing loss disability within the meaning of the regulations providing for VA compensation benefits. 






CONCLUSION OF LAW

A hearing loss disability was not incurred in active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 (2011). 

Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

It is not enough to show injury during service, there must currently be a residual disability.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The term disability refers to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.  38 U.S.C.A. § 1110 (West 2002); Allen v. Brown, 7 Vet. App. 439 (1995).  Not every medical condition is a disability within the meaning of the laws and regulations governing the payment of compensation. 

With respect to claims for service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran contends that he currently suffers from bilateral hearing loss that is related to his active service.  Specifically, the Veteran asserts that he first noted hearing problems in 2005 after returning from a deployment to Iraq where he was frequently exposed to loud noises.	 

The service records show that the Veteran's hearing was tested on multiple occasions in conjunction with his period of active service.  However, the test results do not show a hearing disability for VA purposes based on the regulatory criteria.  

On audiological evaluation on May 5, 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
20
15
20
20
15

A subsequent audiogram conducted the same month also showed bilateral hearing acuity within normal limits through 4000 Hertz, and a 35 decibel loss at 6000 Hertz on the right only.  The audiological evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
20
LEFT
5
10
25
10
0

Thereafter, audiograms conducted in July 2006 and during separation examination in May 2007 showed bilateral hearing acuity within normal limits.  On audiological evaluation July 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
5
20
LEFT
15
20
25
10
10

Specifically, audiometric testing during May 2007 revealed the following puretone thresholds, in decibels:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
15
10
25
LEFT
15
20
25
20
5

Service treatment records further show that the Veteran reported ringing in the ears on an October 2006 post-deployment questionnaire, but are otherwise negative for reports of hearing loss or ear trouble. 

Post-service VA medical records show that, in April 2009, the Veteran had an audiological consultation, during which he reported hearing loss that began after his return from Iraq in 2005.  He reported noise exposure in Iraq from gunfire and improvised explosive devices, and also reported use of hearing protection.  He denied post service occupational noise exposure, though he did have a history of recreational noise exposure from target shooting with the use of hearing protection.  The Veteran felt that his hearing acuity was better in the right ear than the left ear.  He also reported bilateral tinnitus that began in service.  He indicated that he experienced the most difficulty hearing in the presence of background noise and on the cell phone.  He also had a positive family history of hearing loss. 

The results from the audiological testing in April 2009 are in graph form.  The examiner diagnosed normal hearing acuity from 250- 8000 Hertz bilaterally with a very mild degree of hearing loss present from 6000-8000 Hertz in the left ear.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
10
15
LEFT
10
20
25
15
10

The examiner further noted that speech discrimination was excellent at 100 percent bilaterally.  38 C.F.R. § 4.85 (2011).  Therefore, these results do not support a finding of a current hearing disability for VA benefits purposes.  38 C.F.R. § 3.385 (2011).

In March 2011, the Veteran was afforded a VA audiological examination during which he reported difficulty hearing and tinnitus, bilaterally.  He stated that he first noted hearing problems in 2005 upon returning from deployment to Iraq, where he was exposed to significant noise.  Regarding current symptoms, the Veteran reported difficulty understanding conversational speech in the presence of background noise.  Audiological testing revealed the following puretone thresholds, in decibels: 


                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
15
25
LEFT
15
20
25
15
15

Speech audiometry showed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.  Those results do not support a finding of a current hearing disability for VA benefits purposes.  38 C.F.R. § 3.385 (2011).  Based on audiological evaluation, the examiner found that an opinion regarding hearing loss was unnecessary because the Veteran presently had normal hearing bilaterally.  The examiner further opined that, because the Veteran had no significant shifts between his pre-entry/reference audiogram and his current audiogram, any hearing loss that occurred in service had since resolved or had not worsened.

The service department records, post-service VA medical records, and, in particular, the March 2011 VA examination test results establish that the Veteran's hearing does not meet the criteria for a hearing loss disability as defined for VA compensation purposes.  38 C.F.R. § 3.385 (2011).  While the Veteran is competent to report he feels that he has bilateral hearing loss, the findings of trained medical personnel using standardized test equipment are required to show the presence of hearing loss that meets the requirements of 38 C.F.R. § 3.385.  The Veteran as a lay person is not competent to diagnose hearing loss that meets the regulatory requirements for a disability as this requires special testing.  In this case, the competent test findings provide the preponderance of evidence to determine whether a current hearing loss disability exists for VA purposes. 

The Board finds that the preponderance of the evidence is against a claim for service connection for a bilateral hearing disability because the evidence shows that the Veteran does not meet the criteria for any hearing impairment to be considered a disability for VA purposes.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in June 2008, prior to the initial unfavorable decision, of the evidence and information necessary to substantiate his service connection claim, as well as of the responsibilities of the Veteran and VA in obtaining such evidence.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Additionally, as directed by the Board in its prior remand, VA has obtained an examination with respect to the Veteran's hearing loss claim.  That March 2011 examination included a detailed review of the claims file, audiometric testing, a controlled speech discrimination test, and examination of the Veteran.  Furthermore, the examiner's conclusions were supported by rationale.  Therefore, the Board finds that examination to be adequate to adjudicate the Veteran's claim.  In addition, the April 2009 VA audiogram results were obtained and additional recent VA treatment records were obtained and associated with the claims folder.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As indicated previously, the Board remanded this case in February 2011 in order to obtain outstanding treatment records and afford the Veteran a VA examination in order to determine the current nature and etiology of his claimed hearing loss.  As discussed in the preceding paragraphs, the Board finds that the AOJ has substantially complied with the February 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

It is also noted that VA treatment records were added to Virtual VA dating to July 19, 2012, after the May 2012 supplemental statement of the case (SSOC) issued.  The Appeals Management Center noted in the SSOC that VA treatment records in Virtual VA dating from March 2011 to May 2012 had been reviewed.  Although the Appeals Management Center did not have an opportunity to review the recently added records, there is no prejudice as the records are not relevant to whether the Veteran has a hearing loss disability that meets the requirements of 38 C.F.R. § 3.385.  Accordingly, it is not necessary to solicit a waiver of agency of original jurisdiction review or remand for the Appeals Management Center to review the documents in the first instance.  See 38 C.F.R. § 20.1304 (2011).  
 
Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim of entitlement to service connection for a sinus condition.

The record shows that the Board previously remanded the issue of service connection for a sinus condition in order to afford the Veteran an examination to determine the etiology of any sinus condition.  The examiner was requested to conduct an examination and follow protocol for undiagnosed illness examinations.  In the event that a diagnosis could not be provided, the examiner was specifically asked to state whether there were signs and symptoms that represented an undiagnosed chronic illness relating to the upper respiratory system.

Pursuant to the Board's February 2011 remand, the Veteran was afforded a VA examination in March 2011 during which he reported an onset of early morning phlegm in 2005.  The phlegm was non-bloody and measured about a tablespoon.  The Veteran reported no treatment for his symptoms.  Nor did he have any current rhinitis symptoms, sinus symptoms, or breathing difficulty.  He further denied a history of nasal allergies or sinusitis.  On physical examination, there was no evidence of sinus disease, nor were there signs of nasal obstruction.  Based on the foregoing examination and a review of the claims file, the examiner indicated, "no respiratory condition diagnosed; small sputum production in the mornings in the absence of other symptoms is considered normal."

Although the March 2011 VA examiner found that no diagnosis of the upper respiratory system was warranted, the examiner did not specifically indicate whether the Veteran's small sputum production in the mornings represented an undiagnosed chronic illness.  Nor did the examiner provide adequate rationale for the opinion offered.  In this regard, the examiner did not address the Veteran's report of an onset of early morning phlegm in 2005 which, notably, is the year when the Veteran returned from his deployment to Iraq, where he has reported frequent exposure to sand, dust, smoke, vehicle exhaust and industrial pollution.  Nor did the examiner address the findings of pale and boggy nasal passages noted during September 2008 VA treatment.

Consequently, based on the foregoing, the Board is unable to conclude that there has been substantial compliance with this aspect of its previous remand, and that remand is therefore required for a new opinion as to whether the Veteran has a current sinus disorder related to his active service, to include any undiagnosed illness manifested by upper respiratory symptoms.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is required so that an adequate examination can be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the March 2011 VA sinus examiner or, if unavailable, another appropriate VA examiner, and request an opinion as to whether there are signs and symptoms that represent an undiagnosed chronic illness relating to the upper respiratory system.  In that regard, the examiner's attention is directed to the Veteran's credible reports that he was exposed to sand, dust, smoke, vehicle exhaust and industrial pollution in Iraq.  The examiner should also address the significance of the findings of pale and boggy nasal passages noted, during the pendency of this claim, in a September 2008 VA treatment record.

A complete rationale for each opinion must be provided. 

2.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then, after any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1), which includes consideration of § 3.317, and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


